DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
    
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. The office action has been updated to reflect the amendments to claims.

 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claim 34, the claim limitations “means for storing ; means for indicating ;means for determining; means for coding”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “storing/indicating/determining/coding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim34 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“means for storing ¶ Fig 3A unit 82 ;
means for indicating ¶ Fig 2B select unit 40;
means for determining ¶Fig 2A  unit 42
means for coding ¶ Fig 1 device 10
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1 – 3, 11 – 16, 24 – 26, 34 – 36, and 39 - 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannuksela et al (US 201/0218473, hereafter Hannuksela).

As per claim 1, Hannuksela discloses an apparatus configured to code video information, the apparatus comprising:
a memory including a decoded picture buffer (DPB) configured to store one or more inter-layer reference pictures to be used to predict one or more pictures in a current layer (¶ 240); and
a processor operationally coupled to the memory and configured to:
signal or receive, in a slice segment header for a slice included in a current picture, an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict the current picture in the current layer using inter-layer prediction (¶ 480);
signal or receive, in the slice segment header and for each of the number of the one or more inter-layer reference pictures, an indication of a reference layer including the inter-layer reference picture to be used to predict the current picture using inter-layer prediction (¶ 480); and
determine, based on the number of the one or more inter-layer reference pictures to be used and the indications of the reference layers, an inter-layer reference picture set to be used to predict the current picture using inter-layer prediction (¶ 180 and 480); and

As per claim 3, Hannuksela discloses the apparatus of claim 1, wherein the processor is further configured to signal zero or one direct dependent layer associated with the current picture in a slice header associated with the current picture (¶ 479).
As per claim 11, Hannuksela discloses the apparatus of claim 1, wherein the processor is configured to encode the current picture using inter-layer prediction based on the inter-layer reference picture set (¶ 239 and 408).
As per claim 12, Hannuksela discloses the apparatus of claim 1, wherein the processor is configured to decode the current picture using inter-layer prediction based on the inter-layer reference picture set (¶ 239 and 408). 
As per claim 13, Hannuksela discloses the apparatus of claim 1, further comprising a device selected from the group consisting of: a digital television, a digital direct broadcast system, a wireless broadcast system, a personal digital assistant (PDA), a laptop computer, a desktop computer, a tablet computer, an e-book reader, a digital camera, a digital recording device, a digital media player, a video gaming device, a video game console, a cellular telephone, a satellite radio telephones, a smart phone, a video teleconferencing device, and a video streaming device (¶ 685).
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
claim 15, arguments analogous to those presented for claim 2 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 3 are applicable for claim 16.
Regarding claim 24, arguments analogous to those presented for claim 1 are applicable for claim 24.
Regarding claim 26, arguments analogous to those presented for claim 3 are applicable for claim 26.
Regarding claim 34, arguments analogous to those presented for claim 1 are applicable for claim 34.
Regarding claim 36, arguments analogous to those presented for claim 3 are applicable for claim 36.
Regarding claim 40, arguments analogous to those presented for claim 3 are applicable for claim 40.
Regarding claim 41, arguments analogous to those presented for claim 1 are applicable for claim 41.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 17, 19, 27, 29, 37, and 41  are   rejected under 35 U.S.C. 103 as being unpatentable over  Hannuksela in view of Wang et al.(US 20070086521 A1, hereafter Wang).
 
As per claims 4, Hannuksela discloses the apparatus of claim 1. 

In the same field of endeavor, Wang in the same field of endeavor teaches: wherein the processor is further configured to, prior to determining the inter-layer reference picture set, empty the inter-layer reference picture set (Wang: [0047] For the operation of the decoded picture buffer, the decoded picture buffer contains frame buffers. Each of the frame buffers may contain a decoded frame, a decoded complementary field pair or a single (non-paired) decoded field that are marked as "used for reference" (reference pictures), are marked as "used for inter-layer reference" or are held for future output (reordered or delayed pictures). Prior to initialization, the DPB is empty (the DPB fullness is set to zero).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Hannuksela by incorporating Wang's teachings used for managing a decoded picture buffer, that is utilized for storing decoded picture, for scalable video coding (claimed) utilized for providing scalable video bitstreams in a common multimedia data streaming system. The method efficiently removes the decoded pictures from the decoded picture buffer when the decoded pictures are not required for inter-layer prediction reference and future output, thus reducing requirement on a buffer memory, as taught by Wang ([0062]).
As per claim 6, Hannuksela discloses the apparatus of claim 1 .

In the same field of endeavor, Wang teaches wherein the processor is further configured to require all slices of the current picture to use the same number of inter-layer reference pictures for inter-layer prediction as the determined number of inter-layer reference pictures to be used to predict the current picture (Wang:  wherein “the same number” is interpreted as identical per  [0052] When no_output_of prior_pics_flag is equal to 1 or is inferred to be equal to 1, all frame buffers in the DPB containing decoded pictures having identical values of dependency_id and quality_level, respectively, as the current picture are emptied without output of the pictures they contain, and DPB fullness is decreased by the number of emptied frame buffers. Otherwise (i.e., where the decoded picture is not an IDR picture), the following applies. If the slice header of the current picture includes a memory_management_control_operation value equal to 5, all reference pictures in the DPB and having identical values of dependency_id and quality_level, respectively, as the current picture are marked as "unused for reference". Otherwise (i.e., the slice header of the current picture does not include a memory_management_control_operation value equal to 5), the decoded reference picture marking process specified in subclause 8.2.5 of the current draft SVC standard is invoked. The marking process of a picture as "unused for inter-layer reference" as specified in subclause 8.2.5.5 of the current draft SVC standard is invoked.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Hannuksela by incorporating Wang's teachings used for managing a decoded picture buffer, that is utilized for storing decoded picture, for scalable video coding (claimed) utilized for providing scalable video bitstreams in a common multimedia data streaming system. The method efficiently removes the decoded pictures from the decoded picture buffer when the decoded pictures are not required for inter-layer prediction reference and future output, thus reducing requirement on a buffer memory, as taught by Wang ([0062]).
Regarding claim 17, arguments analogous to those presented for claim 4 are applicable for claim 17.
Regarding claim 19, arguments analogous to those presented for claim 6 are applicable for claim 19.
Regarding claim 27, arguments analogous to those presented for claim 4 are applicable for claim 27.
Regarding claim 29, arguments analogous to those presented for claim 6 are applicable for claim 29.
Regarding claim 37, arguments analogous to those presented for claim 4 are applicable for claim 37.
claim 41, arguments analogous to those presented for claim 4 are applicable for claim 41.


Claims 5, 18, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable Hannuksela in view of Deshpande et al (US 20140211849 A1) (hereinafter referred to as “Deshpande).
As per claims 5, Hannuksela discloses the apparatus of claim 1. 
However, Hannuksela does not teach explicitly  wherein the number of interlayer reference pictures to be used to predict the current picture using inter-layer prediction is between 0 and a number of direct reference layers associated with the current picture ). 
In the same field of endeavor, Deshpande teaches wherein the number of interlayer reference pictures to be used to predict the current picture using inter-layer prediction is between 0 and a number of direct reference layers associated with the current picture (¶ 357 Because Inter-layer prediction is allowed for CRA NAL units with nuh_layer_id greater than zero, while inter prediction is disallowed. Since NumPocTotalCurr is calculated as described in Table (10) to include the number of pictures in inter-layer reference picture set, we propose following change in the restriction on the NumPocTotalCurr value of CRA pictures. The variable NumPocTotalCurr is derived as specified in Table (10). It is a requirement of bitstream conformance that the following applies to the value of NumPocTotalCurr: [0358] If the current picture is a BLA picture or a CRA picture with nuh_layer_id equal to 0, the value of NumPocTotalCurr shall 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannuksela by incorporating Deshpande teachings used for signaling a RPS on an electronic device. Uses include but are not limited to a desktop computer, laptop computer, cellular phone, smart phone, media player and an integrated circuit. The method enables skipping a positive reference picture in the RPS for the current picture, so that overhead savings are achieved in RPS signaling, thus efficiently representing high-quality digital media for storage, transmittal and playback. 
Regarding claim 18, arguments analogous to those presented for claim 5 are applicable for claim 18.
Regarding claim 28, arguments analogous to those presented for claim 5 are applicable for claim 28.
Regarding claim 38, arguments analogous to those presented for claim 5 are applicable for claim 38.

Claims 7, 20 and 30  are   rejected under 35 U.S.C. 103 as being unpatentable over  Hannuksela in view of Hong; Danny et al.(US 20080101470 A1)

claim 7, Hannuksela discloses the apparatus of claim 1.
However, Hannuksela does not teach wherein the processor is further configured to determine that the current picture is to be predicted without using inter-layer prediction based on a determination that the number of inter-layer reference pictures to be used to predict the current picture equals zero.
In the same field of endeavor, Hong teaches wherein the processor is further configured to determine that the current picture is to be predicted without using inter-layer prediction based on a determination that the number of inter-layer reference pictures to be used to predict the current picture equals zero (¶ 52; Of particular importance is the slice header parameter base_id_plus1 (Section G.7.3.4), which identifies the reference layer for the current layer when using inter-layer prediction. It is noted that the parameter base_id_plus1 does not refer to the base layer of the entire bitstream, but only to the particular layer that is used as the basis or reference for predicting the current layer. The parameter jointly encodes the coordinates of the reference layer in terms of the spatial scalability layer, quality scalability layer, and fragment order (when FGS or progressive refinement slices are used). If the value of base_id_plus1 is zero, then no inter-layer prediction is used (e.g., in the lowest layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannuksela’ s  invention by incorporating Hong's teachings used for encoding a digital video signal for a video communication system (claimed) e.g. multi-point videoconferencing system.  The latter design configuration of the system improves error resilience and capabilities for random 
Regarding claim 20, arguments analogous to those presented for claim 7 are applicable for claim 20.
Regarding claim 29, arguments analogous to those presented for claim 7 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 7 are applicable for claim 30.


Analogous Claims
Examiner notes that the following claims are corresponding method and apparatus claims and are therefore analogous and therefore the same rejection would apply in each case:
For the sake of clarity in this Office Action Applicant is advised that the above claims have been grouped accordingly.  
**Claims
Method
Encode/Decode
Apparatus
Decoder/Encoder
24
1 
14
34
25
2
15
35      39#
26
3
16
36      40#

4
17
37      41#
28
5
18
38
29
6
19

30
7
20

31
8
21

#      Corresponding non-transitory system 


Other Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ugur; Kemal et al.			US 20140092964 A1
Cipolli; Stephen et al.		US 20120072499 A1
RUSANOVSKYY; Dmytro et al.	US 20140133567 A1
Hannuksela; Miska Matias et al.	US 20140218473 A1
Catrein; Daniel et al.		US 20120189116 A1

Allowable Subject Matter
Claim(s) 42 - 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487